department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b2 gl-144358-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel small_business self employed cc sb okl from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject refund of embezzled funds this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a corporation b taxpayer issue sec_1 under sec_6402 may corporation a receive a refund of the money that an employee of corporation a fraudulently paid from corporation a’s checking account to the service for purported tax_liabilities of corporation b if corporation a can receive a refund under sec_6402 what is the limitation on that refund under sec_6511 gl-144358-01 conclusion sec_1 yes under sec_6402 corporation a can receive the refund for the taxes paid_by corporation a for the purported tax_liability of corporation b sec_6511 and sec_6511 limit the refund corporation a may receive to dollar_figure the overpayment of corporation b’s tax_liability assuming corporation a files a claim_for_refund of the tax by date refunds for the tax_liability paid in and are barred by sec_6511 which requires a claim_for_refund to be filed within years from the date the return was filed or within years from the time the tax was paid whichever is later facts taxpayer pled guilty to charges that he fraudulently procured six checks totaling dollar_figure from his employer_corporation a the checks were each made payable to the internal_revenue_service instead of mailing the checks to the service for application to any_tax liabilities owed by corporation a taxpayer mailed the checks to the service as estimated_tax payments for corporation b a corporation he controlled for the taxable years ended date date and date taxpayer filed false corporate_income_tax returns on behalf of corporation b those tax returns reported tax_liabilities in the total amount of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years ended date date and date respectively with application of the substantial tax deposits which had been fraudulently made for those years taxpayer through corporation b recovered refunds of corporate_income_tax in the total amount of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years ended date date and date respectively the total funds retained by the service as purported tax_liabilities of corporation b is dollar_figure corporation b however actually had no income_tax_liability taxpayer's petition to enter plea of guilty states that corporation b had no legitimate business income or expenses and that the entity was used solely to obtain the funds which had been fraudulently obtained from corporation a law and analysis sec_6402 authorizes the service to issue a refund to the person who as a result of fraud paid the tax_liability of another corporation sec_6402 states in the case of any overpayment the secretary within the applicable_period of gl-144358-01 limitations may credit the amount of such overpayment including interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person in the present case corporation a paid a total of dollar_figure toward corporation b’s purported tax_liability the service refunded to corporation b overpayments of dollar_figure dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date the service retained the amount of total alleged liabilities claimed by corporation b of dollar_figure dollar_figure and dollar_figure for the taxable years ended date date and date respectively the service later ascertained as a result of taxpayer’s guilty plea that corporation b had no tax_liability because corporation a is the person that made the payments the service may refund the overpaid tax remaining in corporation b’s account to corporation a the amount that can be refunded however is limited by sec_6511 sec_6511 provides that a taxpayer must file a claim for credit or refund within three years from the time the return was filed or two years from the time the tax was paid whichever is later the last payment made for the tax_year ended date was on date corporation b filed a delinquent_return for the tax_year ended date on date the later of three years from the date of filing a return or two years from payment with respect to the tax_year ended date was date thus the time to file a claim_for_refund regarding the tax period ended date has expired for the tax_year ended date payments were made on date and date corporation b filed a return for the tax_year by date the due_date of the return for purposes of sec_6511 any return filed prior to its due_date is deemed filed on the due_date sec_6513 the later of three years from the date of filing a return or two years from payment with respect to the tax_year ended date was date thus the time to file a claim_for_refund regarding the tax period ended date has also expired for the tax_year ended date the payment of tax and the date corporation b is deemed to have filed its return are both date thus a claim_for_refund by corporation a will be timely if filed by date sec_6511 under sec_7503 the period to file a claim_for_refund did not actually expire until date because date was a sunday gl-144358-01 even when a claim_for_refund is timely under sec_6511 sec_6511 limits the amount of a refund_or_credit to the amount of tax paid within three years plus the period of any extension of time for filing before the filing of the claim under sec_6513 any amount_paid as estimated income_tax for any taxable_year is deemed to have been paid on the last date prescribed for filing the return under sec_6012 determined without regard to extension for the tax_year ended date payments were made on june date and date under sec_6513 these estimated income_tax payments for the tax_year ended date are deemed made on date the due_date of the return accordingly as long as corporation a files a claim_for_refund by date for the tax period ended date sec_6511 would allow a refund of the dollar_figure remaining in corporation b’s account please call if you have any further questions please contact branch of the administrative provisions judicial practice division at by curtis g wilson ashton p trice senior technician reviewer branch
